           Case 1:20-cv-05552-JMF Document 15 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
SUPER PERFECT INVESTMENTS LTD,
                                                                           20 CIVIL 5552 (JMF)
                                    Petitioner,
                                                                              JUDGMENT
                 -against-

AGROINVESTBANK OPEN JOINT STOCK
COMPANY,
                                    Respondent.
----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated August 25, 2020, that the

Petitioner’s unopposed Petition is hereby GRANTED, and the Award is hereby confirmed,

recognized, and will be enforced under Section 9 of the Federal Arbitration Act and Article IV of

the Convention on Recognition and Enforcement of Foreign Arbitral Awards. It is further

ORDERED that, pursuant to the Award, Respondent shall pay Petitioner:

    (1) $11,000,000.00 representing damages (the “Damages”) pursuant to the Award;

    (2) $12,867,288.12 representing interest on the Damages pursuant to Award, comprising:

            (a) $11,880,000, representing interest on the Damages at 18% per annum between

          February 25, 2014 and February 25, 2020; and

          (b) $987,288.12 representing interest on the Damages at 18% per annum between

          February 25, 2020 and August 24, 2020;

    (3) $193,394.00 representing costs for the arbitral proceedings in Switzerland; and

    (4) $546,274.57 representing legal costs and other expenses incurred in relation to the

    arbitral proceedings in Switzerland.

    The Court declines at this time to award Petitioner fees and costs for this proceeding, as

    Petitioner fails to identify the basis for such an award and fails to submit any documentation
         Case 1:20-cv-05552-JMF Document 15 Filed 08/25/20 Page 2 of 2




   in support of such an award. If Petitioner wishes to pursue the matter, it may renew the

   request for fees and costs — citing appropriate authority for such an award, submitting

   contemporaneous billing records in support of such an award, and justifying counsel’s

   hourly rates — no later than September 1, 2020.

   Finally, it is further ORDERED that this Court shall retain jurisdiction over this action

   for any further proceedings as necessary to enforce the Award; accordingly, this case is

   closed.

Dated: New York, New York
       August 25, 2020

                                                 RUBY J. KRAJICK
                                              _______________________
                                                   Clerk of Court
                                      BY:     _______________________
                                                    Deputy Clerk
